
	

116 S2380 IS: Next Generation Electric Systems Act of 2019
U.S. Senate
2019-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2380
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2019
			Ms. Hirono introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To direct the Secretary of Energy to establish a grant program for the transformation of the
			 electric grid, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Next Generation Electric Systems Act of 2019.
 2.DefinitionsIn this Act: (1)Eligible entityThe term eligible entity means a partnership consisting of 2 or more entities—
 (A)1 or more of which shall be— (i)an electric utility (as defined in section 3(22)(A) of the Federal Power Act (16 U.S.C. 796(22)(A)));
 (ii)a Regional Transmission Organization (as defined in section 3 of the Federal Power Act (16 U.S.C. 796)); or
 (iii)an Independent System Operator (as defined in that section); and (B)1 or more of which may be—
 (i)an institution of higher education (as defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)));
 (ii)a National Laboratory (as defined in section 2 of the Energy Policy Act of 2005 (42 U.S.C. 15801)); (iii)a State or local government or other public body created by or pursuant to State law;
 (iv)an Indian tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)) or tribal organization (as defined in section 3765 of title 38, United States Code);
 (v)a Federal power marketing administration; (vi)an entity that develops and provides technology; or
 (vii)an organization described in section 501(c)(3) of the Internal Revenue Code of 1986. (2)Federal power marketing administrationThe term Federal power marketing administration means—
 (A)the Bonneville Power Administration; (B)the Southeastern Power Administration;
 (C)the Southwestern Power Administration; and
 (D)the Western Area Power Administration. (3)SecretaryThe term Secretary means the Secretary of Energy.
			3.Grid modernization technology demonstration projects
 (a)In generalThe Secretary shall establish a grant program under which the Secretary shall award grants to eligible entities to carry out eligible projects described in subsection (b) relating to the modernization of the electric grid, including—
 (1)projects for the application of technologies to improve observability, stability, advanced controls, and prediction of system performance on the distribution system; and
 (2)projects relating to transmission system interconnections. (b)Eligible projectsAn eligible project referred to in subsection (a) is a demonstration project that—
 (1)is designed to improve the resiliency, performance, and efficiency of the future electric grid, while ensuring the continued provision of safe, secure, reliable, and affordable power;
 (2)demonstrates secure integration and management of 2 or more energy resources, including distributed energy generation, combined heat and power, microgrids, energy storage, electric vehicles, energy efficiency, demand response, intelligent loads, and which may include resources behind the customer meter;
 (3)demonstrates secure integration and interoperability of communications and information technologies relating to the electric grid;
 (4)includes the development of a cybersecurity plan written in accordance with guidelines developed by the Secretary;
 (5)includes a privacy effects analysis that evaluates the project in accordance with the Voluntary Code of Conduct of the Department of Energy, commonly known as the DataGuard Energy Data Privacy Program, or the most recent revisions to the privacy program of the Department of Energy; and
 (6)satisfies the eligibility requirements described in section 545(a) of the Energy Security and Independence Act of 2007 (42 U.S.C. 17155(a)).
 (c)Community outreachAn eligible project carried out using a grant awarded under subsection (a) may include education and outreach with community-based organizations and other private sector entities to help inform the objectives of the project and communicate the results of the project.
 4.Authorization of appropriationsThere is authorized to be appropriated to the Secretary $50,000,000 to carry out this Act for each of fiscal years 2020 through 2028.
		
